 1   NIHAT DENIZ BAYRAMOGLU, ESQ.
     (Nevada. Bar No. 14030)
 2   Deniz@bayramoglu-legal.com
     BAYRAMOGLU LAW OFFICES LLC
 3   1540 West Warm Springs Road, Suite 100
     Henderson, Nevada 89014
 4   Telephone: 702.462.5973
     Facsimile: 702.553.3404
 5   Attorney for WINNER’S SUN PLASTIC &
     ELECTRONIC (SHENZHEN) CO. LTD.
 6
     HAO NI (pro hac vice to be filed)
 7   hni@nilawfirm.com
     NI, WANG & MASSAND, PLLC
 8   8140 Walnut Hill Lane, Suite 500
     Dallas, TX 75231 Telephone: (972) 331-4600
 9   Facsimile: (972) 314-0900
     Attorneys for Defendant
10   ERLIGPOWHTDIRECT
11
                               UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF NEVADA
13

14
     WINNER’S SUN PLASTIC &                         Case No. 2:19-cv-00980-RFB-DJA
15   ELECTRONIC (SHENZHEN) CO.
     LTD., a Chinese Limited Company,               STIPULATION AND ORDER TO
16                                                  EXTEND TIME TO ANSWER OR
                          Plaintiff,
                                                    OTHERWISE RESPOND TO
17                                                  PLAINTIFF’S COMPLAINT
           v.
18
     THE PARTNERSHIPS and
19   UNINCORPORATED ASSOCIATIONS
     IDENTIFIED ON SCHEDULE “B”
20   ,
                     Defendant.
21

22

23

24

25

26

27

28
                                         STIPULATION AND ORDER TO EXTEND TIME TO ANSWER
                                           OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT
                                                                     2:19-CV-00980-RFB-DJA
     Case 2:19-cv-00980-RFB-DJA Document 30 Filed 02/12/20 Page 2 of 3



 1
            Pursuant to Local Rules of Practice for the United States District Court for the District of
 2
     Nevada L.R. 1.A 6-1, 6-2, and L.R. 7-1, Plaintiff WINNER’S SUN PLASTIC & ELECTRONIC
 3
     (SHENZHEN) CO. LTD. (“Plaintiff”), and Defendant ERLIGPOWHTDIRECT (“Defendant”) by
 4
     and through its counsel hereby stipulate and agree to extend the time for this and only this
 5
     Defendant to answer or otherwise respond to Plaintiff’s Complaint by 21 days to March 5, 2020.
 6
     This is the Parties’ first request.
 7
            Defendant is a foreign Chinese company and its business and employees have been currently
 8
     indisposed due to the coronavirus outbreak. The Parties therefore stipulate to this extension while
 9
     the Parties discuss whether an early resolution is possible. Defendant shall answer or otherwise
10
     respond to Plaintiff’s Complaint by March 5, 2020.
11
            The requested extension of time is sought in good faith and not for purposes of causing any
12
     undue delay.
13

14
            Dated this 11th day of February, 2020.
15

16

17    /s/ Nihat Deniz Bayramoglu
18    NIHAT DENIZ BAYRAMOGLU, ESQ.
19    Attorney for WINNER’S SUN PLASTIC &
      ELECTRONIC (SHENZHEN) CO. LTD.
20

21
                                                       Approved as to form:
22

23
                                                       /s/ Hao Ni
24                                                    Hao Ni
                                                      Attorney for Defendant
25                                                    ERLIGPOWHTDIRECT
26

27

28                                             -        STIPULATION AND ORDER TO EXTEND TIME TO
                                                     ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S
                                               2                                      COMPLAINT
                                               -                            2:19-CV-00980-RFB-DJA
 1

 2
                                                 ORDER
 3
            Good cause appearing, the motion is GRANTED. Defendant ERLIGPOWHTDIRECT’s
 4
     time to answer or otherwise respond is extended to March 5, 2020
 5

 6          IT IS SO ORDERED.

 7

 8            February 14, 2020
     Date: _____________________                 __________________________
 9                                               Daniel J. Albregts
                                                 United
                                                 UnitedStates
                                                        StatesDistrict Judge Judge
                                                                Magistrate
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                           -        STIPULATION AND ORDER TO EXTEND TIME TO
                                                   ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S
                                             3                                      COMPLAINT
                                             -                            2:19-CV-00980-RFB-DJA
